Citation Nr: 1735675	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  11-33 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a compensable rating for headaches.

3.  Entitlement to a rating in excess of 10 percent for left mandibular condyle fracture residuals with co-contracture and bruxism (jaw condition) prior to May 23, 2014 and in excess of 20 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1975 to August 1981.  He died in December 2015.  His surviving son has been substituted in this appeal by the Regional Office (RO) and he was notified in a May 2017 notice letter.  See 38 C.F.R. § 3.1010 (2016).

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and October 2014 ratings decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran appeared at a June 2015 Video Conference hearing.  A transcript of that hearing has been associated with the record.

This case was previously before the Board in July 2015 at which time the Board issued a decision remanding the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2015, the Board remanded the above noted issues for to issue proper notice regarding the Veteran's TDIU claim and provide VA examinations and opinions regarding direct service connection and aggravation for his bilateral hearing loss claim and the nature, extent, and severity of his service-connected jaw and headache conditions.

Following the Board's remand the RO issued the proper notice regarding substantiation of the Veteran's TDIU claim.  Unfortunately, the Veteran passed away in December 2015.  The Veteran's son was properly substituted in the appeal on the Veteran's behalf.

As a preliminary matter the Board notes the RO has not readjudicated the claims or issued a supplemental statement of the case (SSOC) with consideration of all evidence added to the claims file since the Board's prior remand.  It appears that the claims were returned to the Board prematurely. 

Additionally, following the death of the Veteran and substitution of the appellant, the RO attempted to obtain an opinion from a VA examiner for the bilateral hearing loss service connection claim based on the evidence of record in lieu of the requested examination.  The VA examiner did not provide the requested opinion, erroneously stating that he could not render such opinion as the Veteran had failed to report for an examination.  Therefore, this opinion must be obtained on remand.

Furthermore, the RO did not request opinions regarding the Veteran's increased rating claims.  Presumably this failure was due to the fact that the Veteran's death rendered the question of the current nature, extent, and severity of his service-connected jaw and headache conditions moot.  However, the Board finds a retrospective opinion for the periods on appeal, based on the evidence of record, for these conditions to be necessary in fully adjudicating the Veteran's claims. 

Due to the aforementioned reasons the Board finds that the RO has not substantially complied with the directives of the July 2015 remand, and it appears that the file was returned to the Board prematurely.  Therefore, another remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).
The issue of entitlement to TDIU is inextricably intertwined with the issues being remanded.  Thus, it must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to an appropriate examiner to obtain an opinion as to the likely etiology of the Veteran's hearing loss.  Copies of all pertinent records should be made available to the examiner for review.  Based on the review of the record, the examiner should answer the following: 

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's preexisting left ear hearing loss disability was aggravated by service?  If aggravation is shown during service, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the aggravation was due to the natural progression of the disease?  Please identify any such evidence with specificity.

(b)  If the answer to (a) is no, is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss was caused or aggravated by in-service acoustic trauma?

(c)  If the answer to either of the above questions is no, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss was caused or aggravated by the Veteran's service-connected jaw condition. 

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

2.  Forward the claims folder to an appropriate examiner to obtain retrospective opinions which adequately determine the level of severity of the Veteran's service- connected jaw condition for the period between February 2010 and December 2015.  The claims file and copies of all pertinent records must be made available to the opinion provider for review in connection with the opinion.

The opinion provider is requested to delineate all symptomatology associated with, and the severity of, the Veteran's service-connected jaw condition for the period of February 2010 to December 2015.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

3.  Forward the claims folder to an appropriate examiner to obtain a retrospective opinion to determine the level of severity of the Veteran's service- connected headache condition for the period between October 2010 and December 2015.  The claims file and copies of all pertinent records must be made available to the opinion provider for review in connection with the opinion.

The opinion provider is requested to delineate all symptomatology associated with, and the severity of, the Veteran's service-connected headache condition for the period of October 2010 to December 2015.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

4.  Forward the claims folder to an appropriate examiner to obtain a retrospective opinion that addresses the functional impairment related to the Veteran's service-connected disabilities (depression; residuals of left mandibular condyle fracture and bruxism; tinnitus; traumatic brain injury; allergic rhinitis, and; tension headaches) for the period between February 2010 and December 2015.  The claims file and copies of all pertinent records must be made available to the opinion provider for review in connection with the opinion.

The opinion provider is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Upon completion of the above, readjudicate the claim. If the benefit sought on appeal remains denied, issue the Appellant and her representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




